DETAILED ACTION
1.   This office correspondence is a response to an interview held on August 30, 2021.  
1a. Status of claims:
            Claims 1-20, 22, 29, and 36 canceled.
            Claims 21, 26, 28, 33, and 35 are amended.
            Claims 21, 23-28, 30-35, and 37-40 are pending.

EXAMINER’S AMENDMENT

2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
     Authorization for this examiner’s amendment was given in a telephonic communication with Susan Yee Registration No. 41,388 on 08/30/2021.

The application has been amended as follows: 
 
Claims 1-20.	(Canceled)

Claim 21.	(Currently Amended) A computer-implemented method for managing a cache, the computer-implemented method comprising:	receiving, by a client device, a request to obtain data;	requesting, from a server computer by the client device, the requested data;	in response to the requesting, receiving, from the server computer, at least one hash instead of the requested data, the receiving of the at least one hash being based on a determination by the server computer that providing the at least one hash is more efficient than transmitting the requested data based on a comparison of time required to provide the at least one hash versus the requested data;	searching, by the client device, a distributed cache comprising a portion of memory from each of the client device and one or more client peers for the at least one hash corresponding to the requested data, each of the client device and the one or more client peers comprising a portion of the distributed cache; and	either:
in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers includes the at least one hash, accessing the distributed cache provided by the client device and one or more client peers to retrieve the requested data; or	in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers does not include the at least one hash, requesting the requested data from the server computer.

Claim 22.	(Canceled)

Claim 23.	(Previously Presented) The method of claim 21, further comprising:	in response to determining that the distributed cache does not store the at least one hash:
generating a further request for the requested data; and	storing the data and the at least one hash in the distributed cache.

Claim 24.	(Previously Presented) The method of claim 21, 	 further comprising, in response to receiving the at least one hash, adding the at least one hash to the distributed cache.

Claim 25.	(Previously Presented) The method of claim 21, further comprising:	determining whether a user has enabled a cache mode of the client device; and	in response to determining that the cache mode is not enabled, requesting the requested data from the server computer.

further based on a comparison of sizes of the at least one hash and the requested data.

Claim 27.	(Previously Presented) The method of claim 21, further comprising:	determining that a plurality of client peers in communication with the client device include portions of the requested data; and	requesting the portions of the requested data from the corresponding client peers of the plurality of client peers.

Claim 28.	(Currently Amended) A system for managing a cache, the system comprising:	a memory device containing computer-readable instructions; and	a processor in communication with the memory device that, having executed the computer-readable instructions, performs operations comprising:
receiving a request to obtain data;	requesting, from a server computer, the requested data;	in response to the requesting, receiving, from the server computer, at least one hash instead of the requested data, the receiving of the at least one hash being based on a determination by the server computer that providing the at least one hash is more efficient than transmitting the requested data based on a comparison of time required to provide the at least one hash versus the requested data; 
	searching a distributed cache comprising a portion of memory from each of the client device and one or more client peers for the at least one hash corresponding to the requested data, each of the client device and the one or more client peers comprising a portion of the distributed cache; and	either:
in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers includes the at least one hash, accessing the distributed cached provided by the 

Claim 29.	(Canceled)

Claim 30.	(Previously Presented) The system of claim 28, wherein the operations further comprise:	in response to a determination that the distributed cache does not store the at least one hash:
generating a further request for the requested data; and	storing the data and the at least one hash in the distributed cache.

Claim 31.	(Previously Presented) The system of claim 28, wherein the operations further comprise, in response to receiving the at least one hash, adding the at least one hash to the distributed cache.

Claim 32.	(Previously Presented) The system of claim 28, wherein the operations further comprise:	determining whether a user has enabled a cache mode of the client device; and	in response to determining that the cache mode is not enabled, requesting the requested data from the server computer.

Claim  33.	(Currently Amended) The system of claim 28, wherein the determination by the server computer that providing the at least one hash is more efficient than transmitting the requested data is further based on a comparison of sizes of the at least one hash and the requested data.


 
Claim 35.	(Currently Amended) A memory device having computer-readable instructions stored thereon that, when executed by a processor, causes a computing device to perform operations comprising:	receiving a request to obtain data;	requesting, from a server computer, the requested data;	in response to the requesting, receiving, from the server computer, at least one hash instead of the requested data, the receiving of the at least one hash being based on a determination by the server computer that providing the at least one hash is more efficient than transmitting the requested data based on a comparison of time required to provide the at least one hash versus the requested data;	searching a distributed cache comprising a portion of memory from each of the client device and one or more client peers for the at least one hash corresponding to the requested data, each of the client device and the one or more client peers comprising a portion of the distributed cache; and	either:
in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers includes the at least one hash, accessing the distributed cached provided by the client device and one or more client peers to retrieve the requested data; or	in response to a determination that the distributed cache comprising the portion of 
memory from each of the client device and the one or more client peers does not include the at least one hash, requesting the requested data from the server computer.

Claim 36.	(Canceled)

Claim 37.	(Previously Presented) The memory device of claim 35, wherein the operations further comprise:	in response to determining that the distributed cache does not store the at least one hash:
generating a further request for the requested data; and	storing the data and the at least one hash in the distributed cache.

Claim 38.	(Previously Presented) The memory device of claim 35, wherein	the operations further comprise, in response to receiving the at least one hash, adding the at least one hash to the distributed cache.

Claim 39.	(Previously Presented) The memory device of claim 35, wherein the operations further comprise:	determining whether a user has enabled a cache mode of the client device; and	in response to determining that the cache mode is not enabled, requesting the requested data from the server computer.

Claim 40.	(Previously Presented) The memory device of claim 35, wherein the operations further comprise:	determining that a plurality of client peers in communication with the client device include portions of the requested data; and	requesting the portions of the requested data from the corresponding client peers of the plurality of client peers.
 
REASONS FOR ALLOWANCE

3.  Claims 21, 23-28, 30-35, and 37-40 are allowed.

The following is an examiner's statement of reasons for allowance:
    The prior art of the record does not disclose the limitations of   “ in response to the requesting, receiving, from the server computer, at least one hash instead of the requested data, the receiving  based on a comparison of time required to provide the at least one hash versus the requested data; searching, by the client device, a distributed cache comprising a portion of memory from each of the client device and one or more client peers for the at least one hash corresponding to the requested data, each of the client device and the one or more client peers comprising a portion of the distributed cache; andeither: in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers includes the at least one hash, accessing the distributed cache provided by the client device and one or more client peers to retrieve the requested data; or in response to a determination that the distributed cache comprising the portion of memory from each of the client device and the one or more client peers does not include the at least one hash, requesting the requested data from the server computer,"  as recited in Applicant's claims 21, 23-28, 30-35, and 37-40.  Claims 21, 23-28, 30-35, and 37-40 of the instant application are allowed over said prior art of record.            

 4. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

CORRESPONDANCE INFORMATION

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIEGEORGES A HENRY/Examiner, Art Unit 2455    

/DAVID R LAZARO/Primary Examiner, Art Unit 2455